     Case 2:20-cv-05765-MWF-GJS Document 25 Filed 01/25/21 Page 1 of 2 Page ID #:120


 1

 2

 3                                                                J S -6
 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12      SHEILA BIGLANG-AWA                  Case No. 2:20-cv-05765-MWF-GJS
13      CASTRO, an individual,

14                                              ORDER GRANTING DISMISSAL
        Plaintiff,                              WITH PREJUDICE
15
        v.
16

17      P.F. CHANG'S CHINA BISTRO,
        INC., a Delaware corporation; and
18      DOES 1-10, inclusive
19
        Defendant.
20

21

22

23

24

25

26

27

28
                                            1
                     ORDER GRANTING DISMISSAL WITH PREJUDICE
     Case 2:20-cv-05765-MWF-GJS Document 25 Filed 01/25/21 Page 2 of 2 Page ID #:121


 1           After consideration of the Joint Stipulation for Dismissal of the entire action
 2     with Prejudice filed by Plaintiff Sheila Biglang-Awa Castro (“Plaintiff”) and P.F.
 3     Chang's China Bistro, Inc. (“Defendant”), the Court hereby enters a dismissal with
 4     prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
 5     party shall bear his or its own costs and attorneys’ fees.
 6           IT IS SO ORDERED.
 7

 8     DATED: January 25, 2021
 9

10                                      MICHAEL W. FITZGERALD
                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      2
                   ORDER GRANTING DISMISSAL WITH PREJUDICE
